Appeal by -defendant Bushwick Family *838Health Center from an order of the Supreme Court, Kings County (Shaw, J.), dated May 4,1981, which denied its motion for reargument (deemed by Special Term to be one for renewal and rehearing) of an earlier motion for summary judgment, which had been denied by an order of the same court dated January 8, 1981. Appeal dismissed, without costs or disbursements. Although Special Term’s order characterized the motion as one for renewal and rehearing, no - new facts were presented. Thus, it is clear from the record that the motion was for reargument. No appeal lies from an order denying a motion for reargument (Frankel v Frankel, 67 AD2d 719; CPLR 2221; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 2221:7, pp 157-158). Lazer, J. P., Mangano, Brown and Niehoff, JJ., concur.